 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA

 6

 7    YVONNE PEOPLES,                                   Case No. 1:19-cv-00272-LJO-SKO
 8                       Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                        REQUEST TO SEAL DOCUMENTS IN
 9           v.                                         ACCORDANCE WITH LOCAL RULE 141
10    CHILDREN’S HOSPITAL OF CENTRAL
      CALIFORNIA,
11                                                      (Doc. 26)
                         Defendant.
12

13          On March 14, 2019, the Court granted Defendant Valley Children’s Hospital, Inc.’s
14   (erroneously sued as Children’s Hospital of Central California) request to seal the eight-page
15   “Settlement Agreement and Release” entered into between the parties on October 11, 2016 (the
16   “Settlement Agreement”). (See Docs. 6, 9.)
17          On April 24, 2019, Defendant submitted a request to seal the unredacted version of its Reply
18   Brief in Support of Motion for Order Compelling Arbitration and to Stay Proceedings in Pending
19   Action until Arbitration Completed (the “Request to Seal”). (Doc. 26.) Defendant’s Request to
20   Seal states that its reply brief “refers to portions” of the previously-sealed Settlement Agreement.
21   (Id. at 1.) Defendant publicly filed redacted versions of this document on April 24, 2019. (Doc.
22   27.)
23          Pursuant to Local Rule 141(b), a request to seal a document “shall set forth the statutory or
24   other authority for sealing, the requested duration, the identity, by name or category, of persons to
25   be permitted access to the documents, and all other relevant information.” L.R. 141(b). “Only if
26   good cause exists may the Court seal the information from public view after balancing ‘the needs
27   for discovery against the need for confidentiality.’”       Koloff v. Metro. Life Ins. Co., No.
28
                                                       1
 1   113CV02060AWIJLT, 2014 WL 12573330, at *1 (E.D. Cal. July 9, 2014) (quoting Pintos v. Pac.

 2   Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. Cal. 2010)). A party may submit an opposition to a

 3   request to seal documents within three days of the date of service of the request. L.R. 141(c).

 4            Plaintiff Yvonne Peoples has not submitted an opposition to Defendant’s Request to Seal,

 5   and the time to do so has expired. Id. Defendant’s Request to Seal is therefore deemed unopposed.

 6   Defendant has complied with Local Rule 141, and in view of the documents’ references to the

 7   previously-sealed Settlement Agreement, the Court finds there is good cause to allow Defendant to

 8   file the unredacted version of its reply brief under seal. (Id.) Accordingly, the Court GRANTS

 9   Defendant’s unopposed Request to Seal (Doc. 26), and ORDERS that the unredacted version of

10   Defendant’s Reply Brief in Support of Motion for Order Compelling Arbitration and to Stay

11   Proceedings in Pending Action until Arbitration Completed be FILED UNDER SEAL in

12   accordance with Local Rule 141(e)(2).

13
     IT IS SO ORDERED.
14

15   Dated:     May 3, 2019                                      /s/   Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
